Citation Nr: 1420875	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable disability evaluation for bilateral hearing loss.  

2.  Entitlement to an increased disability evaluation in excess of 20 percent for residuals of a left ankle fracture with degenerative joint disease.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, mood disorder, cognitive disorder, depressive disorder, polysubstance dependence, and personality disorder.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and L.H.
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972 and from December 1973 to December 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In September 2011, the Veteran testified at a video conference hearing.  A copy of the transcript is of record.  

In April 2012, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The previously-assigned VLJ who conducted the September 2011 hearing has retired from the Board.  In February 2012, the Board sent the Veteran a letter offering him another hearing before a different VLJ.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013) (the Board member who conducts the hearing will participate in making the final determination of the claim).  The Veteran responded in February 2012 that he did not want another hearing, and asked the Board to consider the case on the evidence of record.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC) dated September 2013.

In the September 2010 rating decision, service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression was denied.  Evidence of record dated since September 2010 includes diagnoses of mood disorder, cognitive disorder, polysubstance dependence, and personality disorder.  The law holds that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to an increased disability evaluation in excess of 20 percent for residuals of a left ankle fracture with degenerative joint disease and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, mood disorder, cognitive disorder, depressive disorder, polysubstance dependence, and personality disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At worst, the Veteran has Level IV hearing loss in the right ear and Level I hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in April 2010.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  This letter provided notice informing the Veteran that to substantiate his increased evaluation claim, he needed to submit evidence that his service-connected disability had increased in severity.  The letter also advised him as to how disability ratings and effective dates are assigned.  

With regard to the notice requirements pertaining to an increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the September 2010 rating decision on appeal.  Thus, there is no timing error.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, records from the Social Security Administration (SSA), workman's compensation records, and a December 2012 VA examination report.  The examination is adequate because the examiner's findings reflect the current severity of his disability and the medical evidence in his claims file is not such that it would change the outcome of the examiner's findings.  
The Veteran testified at a September 2011 video conference before a VLJ.  Under 38 C.F.R. § 3.103(c)(2) (2013), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.  

The Court also observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  Id. at 498.  Citing Sanders, 556 U.S. at 407, 410, the Court noted that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Thus, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA examination, and there was no indication that the appellant had any additional information to submit. 

At the hearing, the Veteran testified as to the current severity of his bilateral hearing loss.  Any deficiencies in the September 2011 Board hearing under section 3.103(c)(2) were not prejudicial, and no deficiencies have been shown or alleged.  Through notice letters and a remand, the Veteran has been advised of what evidence would substantiate his claim, and accorded opportunities to provide substantiating evidence.  VA has otherwise developed this claim, including obtaining records on the Veteran's behalf and providing a VA examination which specifically addresses the outstanding issue in this case, as discussed above with regard to VA's duty to assist under the VCAA.  Moreover, the Veteran did not raise any new issues relevant to his claim for an increased rating at the hearing, and there is also no indication of any outstanding evidence he might submit.  Id. at 499.  

Thus, given the development undertaken by VA with respect to this claim, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and the purpose of section 3.103(c)(2) to develop the record has been fulfilled.  Id. at 498-99.  Accordingly, the Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.  

The RO substantially complied with the Board's April 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The RO secured additional VA treatment records, obtained the Veteran's SSA records, and afforded the Veteran a new examination to determine the severity of his service-connected bilateral hearing loss.  The RO has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

Increased Evaluation Claim

The Veteran contends that his bilateral hearing loss is more severe than is contemplated by the currently-assigned rating, and asserts that a compensable rating is warranted.  Because his hearing loss does not meet the schedular criteria for a higher rating (it is at worst, a Level IV in the right ear and a Level I in the left ear), his claim will be denied. 

The Veteran filed an increased rating claim in March 2010.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his bilateral hearing loss disability has been more severe than at others, and rate it accordingly.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once a service-connected hearing disability is established, levels of hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores, resulting in a Roman numeral designation for hearing loss.  38 C.F.R. §§ 4.85(b), Table VI. Disability ratings are assigned by combining the level of hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination" is used to determine a Roman numeral designation (I through XI) for hearing impairment in each ear based on consideration of speech discrimination as well as puretone threshold averages, unless the examiner certifies that use of the speech discrimination test is not appropriate.  In that case, table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average" is used.  Table VII, "Percentage Evaluation for Hearing Impairment" is then used to determine the percentage evaluation by combining the Roman numeral of each ear.  38 C.F.R. §§ 3.383, 3.385, 4.85(b).  

If the Veteran has either of two exceptional pattern of hearings impairment, the Roman numeral value is determined using both Table VI and VIa. 38 C.F.R. § 4.86.  This method is used if the Veteran's puretone threshold at each of the four specified frequencies is 55 decibels or more, or if the Veteran's puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII.  Id.  The Veteran's puretone thresholds do not meet the standard for an exceptional pattern of hearing, and therefore Table VIa will not be used to calculate his disability.  

In December 2012, the Veteran was afforded a VA audiological examination.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
55
55
70
LEFT
20
15
20
90
95

The average puretone threshold was 61 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed the Veteran with mixed hearing loss in the right ear and sensorineural hearing loss in the left ear, and noted that the functional impairment is "significant difficulty hearing on his right side."  

Based upon the results of the December 2012 VA audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman numeral IV is derived for the right ear and a Roman numeral I is derived for the left ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column IV.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for the currently assigned noncompensable schedular rating.  Thus, the evidence does not support a finding of a compensable evaluation for the Veteran's service-connected bilateral hearing loss.

However, the right ear shows an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Applying Table VIa to the puretone threshold averages from the December 2012 VA examination, a Roman numeral IV is established in the right ear and because the left ear did not show an exceptional pattern of hearing impairment, a Roman numeral I is assigned from Table VI.  Under 38 C.F.R. § 4.85, Table VII, these findings still warrant a noncompensable evaluation, and a higher disability evaluation is not warranted.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  While not argued by the Veteran, the December 2012 VA examiner reported that the functional impairment of the Veteran's bilateral hearing loss is significant difficulty hearing on his right side.  

As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating.  The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 0 percent rating assigned is appropriate for the entire rating period.  

There is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2013).  The Veteran has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  The Veteran's bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's bilateral hearing loss is manifested by, at worst, Level IV hearing loss in the right ear and Level I hearing loss in the left ear.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Veteran's symptoms are adequately contemplated by the disability rating for bilateral hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a noncompensable rating for the Veteran's bilateral hearing loss more than reasonably describes his disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  There was no indication that the audiological evaluations produced test results which were invalid or did not sufficiently address his disability picture, nor is there evidence which suggests that the hearing loss rating criteria are not adequate to address the claim.  The clinical findings establish that the preponderance of the evidence is against a compensable evaluation for the Veteran's bilateral hearing loss disability.  Therefore, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has considered the Veteran's statements of the severity of his hearing loss, throughout the pendency of this appeal.  The Veteran is competent to report matters of which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2).  

However, the VA medical examination of record is both comprehensive and addresses the functional loss sustained by the Veteran.  The VA compensation examiner has conducted an objective audiogram to measure the severity of the Veteran's hearing loss disability.  The rating criteria determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In sum, there is no probative audiological evidence of record to support a compensable rating for the Veteran's bilateral hearing loss disability at any time during this appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
ORDER

A compensable disability evaluation for bilateral hearing loss is denied.  


REMAND

Remand is required in order to obtain a VA examination to assess the current severity of the Veteran's service-connected residuals of a left ankle fracture with degenerative joint disease, (the Veteran underwent a left ankle surgery in May 2012) and for a VA medical addendum in regards to the acquired psychiatric disorder claim. The December 2012 VA medical opinion is inadequate, as the VA examiner failed to consider the Veteran's confirmed stressor of record.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left ankle disability and acquired psychiatric disorder, to include PTSD, anxiety disorder, mood disorder, cognitive disorder, depressive disorder, polysubstance dependence, and personality disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for VA treatment records from the Salem VA Medical Center in Salem, Virginia, dated since September 2013.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left ankle disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

a.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.

b.  Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

c.  The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

d.  The examiner must indicate whether the symptomatology associated with the service-connected left ankle disability is marked or moderate in nature.  

e.  The examiner must provide findings as to whether there is ankylosis of the left ankle, subastragalar or tarsal joints, malunion of his os calcis or astragalus, and/or whether he has had an astragalectomy of the left ankle.  

f.  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

3.  Return the claims folder to the VA psychologist who conducted the December 2012 examination to render an addendum opinion.  If the December 2012 examiner is available he may conduct a records review and respond to the questions below.  If the December 2012 examiner otherwise finds it necessary, he should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for a VA psychiatric examination, to be conducted by a qualified examiner.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  The following considerations will govern the examination:

a.  The claims files MUST be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must acknowledge such receipt and review in any report generated as a result of the examination.  

b.  The examiner must review the Veteran's statements, as well as service treatment records and personnel records in conjunction with the examination.  Any special diagnostic studies deemed necessary must be performed.  
c.  With respect to the review of the claims file, the Board calls the examiner's attention to the following:

* The Veteran's DD Form 214 reflects that the Veteran was awarded the Vietnam Service Medal for service and his military occupational specialties (MOSs) were an armor crewman and food service specialist.  

* The Veteran had a normal psychiatric evaluation according to the October 1980 separation examination report.  

* The Veteran denied nervous trouble, loss of memory, depression or excessive worry, and frequent trouble sleeping on his October 1980 report of medical history.  

* An October 1994 VA examination report reflects a diagnosis of anxiety disorder.  

* At a May 2010 VA examination, the VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  

* VA treatment records and SSA records reflect diagnoses of mood disorder due to general medical condition; rule out PTSD with delayed onset; cognitive disorder, not otherwise specified; depressive disorder, not otherwise specified; polysubstance dependence; and personality disorder not otherwise specified.  

* The Veteran's claimed in-service stressor is seeing women, children, Viet Cong, and service buddies being mistreated and killed while serving in Vietnam from December 1969 to January 1972.  In July 2010, the RO conceded the reported stressor and concluded that it is likely the Veteran was in fear of hostile military or terrorist activity while stationed in Vietnam.  See the July 2010 PTSD Stressor Decision.  

d.  After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question:

Does the Veteran have any psychiatric disability currently shown, especially to include PTSD, anxiety disorder, depressive disorder, mood disorder, cognitive disorder, polysubstance dependence, and personality disorder that was caused by or aggravated by his military service, to include the confirmed stressor?

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his attorney with a supplemental statement of the case (SSOC) and afford him an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


